Title: To Thomas Jefferson from Roswell Woodworth, 1 May 1808
From: Woodworth, Roswell
To: Jefferson, Thomas


                  
                     Sir
                     
                     in Canaan 1th. day of may 1808Coulumbia County & State of New york
                  
                  although I never Saw your face and never Expect to in this world, permit me Sir to write these few farmers Lines informing you that we are all well as Comon, hopeing these few Lines will find you and yours injoying the Same Blesing, and now Sir in these gloumy days the judgements of heaven Seems to hang over our heads for our wickedness is gone up Before God the almity who Rules in the armis of heaven above, who is displeased with the Children of men Because we are So Bad in his Sight and high minded: I pray god to humble us down to his Blessed feet for it is a happy place for Sinners and I pray God to Bless you my friend and make you a humble and a happy man and that I may See you in Eternal Glory at  Last when this world Shall Bee no more and I pray God to Bless our members of Congress and all, our Rulers and Stand att the helm of our goverment him Self and Rule over us and all other nations and Establish a universal peace throughout all nations in the world plese Sir to Cause a fast day to Be proclamed threw out the United States about the midle of april Every Spring But Sthis: plese to appoint it the Last of this month or the Begining of Next if you please and Cares also that a day of thanksgiven to Be kept throughout the United States anuelly about the midle of November as Long as we are an independent Nation Sir plese to make hast to make pease with all other nations as weell as this and take this imbargo of if it is Best for I find that the federal are Sum aposd to it—and to Gardenrers Being wounded plese to Cause that their Be no more Duels—fought amonghst our Rulers nor no others in the United States of Amarica—and when other nations Sends for peace or any Settlement plese to Speak kindly to them and Strive for peace as mutch as possible you Can—Sir I Send you a great deal of good will in this Letter—and wish the Same from you I am yours &c
                  
                     Roswell Woodworth
                     
                  
               